Title: From Isaac Briggs to James Wilkinson, 10 January 1807
From: Briggs, Isaac
To: Wilkinson, James


                        
                     My dear Friend,
                            
                            Washington City 10 of the 1 mo. 1807
                        
                        The President directs me to say to thee;—“Three days ago, a pilot-boat, sent by the conspirators, left New York for New Orleans; You must catch her and examine all the papers she may contain, or those who have gone in her may have in possession.”
                        
                            Isaac Briggs
                     
                        
                    
                     the Clitus
                     
                        
                     
                     241.16 96.29 155.34,
                     
                           361.14 T 108.18 226.32 365.33 317.3 365.33 361.18;— “363.39 96.28 11.28  271.28-40.15, 323.19t 49.28 361.14 80.31s, 212.12 244.9-                                          ⊙ 151.4 244.9-432.14; 406.13 240.19 55.16 174.26 16.8 134.21 12.20 174.26 361.14 259.27s 326.19 226.19 81.17, 252.10 363.11 401.30 172.24 164.13 187.5 174.26 326.19 172.24 187.5 278.23.”
                                          
                  
                            
                            [one line of symbols]
                        
                  
                     160.5 [one line of symbols]
                     [Note by TJ:]
                     this cypher is established between Genl Wilkinson and mr Briggs
                     the key is Penyl, English Dictionary. printed by Brynberg. Wilmington, Del. 1804.
                     deduct always 58. from the page, in order to express the page.
                     when a dot is over a number it refers to the second column in the page.
                  
               